258 F.2d 430
DISTRICT OF COLUMBIA, Petitioner,v.Wm. K. KARSUNKY, et al., a partnership doing business as Karsunky, Weller, & Gooch, Respondents.DISTRICT OF COLUMBIA, Petitioner,v.James M. GONGWER, Respondent.DISTRICT OF COLUMBIA, Petitioner,v.Bernard F. LOCRAFT, Respondent.DISTRICT OF COLUMBIA, Petitioner,v.James M. GONGWER, as surviving partner of himself and Thomas W. Marshall, a partnership having done business as Marshall and Gongwer, Respondent.DISTRICT OF COLUMBIA, Petitioner,v.Stewart H. BEALL and James W. LeMay, a partnership doing business as Beall & LeMay, Respondents.
Nos. 14209-14213.
United States Court of Appeals District of Columbia Circuit.
Argued April 15, 1958.
Decided May 15, 1958.

On Petitions for Review of Decisions of the District of Columbia Tax Court; J. V. Morgan, Judge.
Mr. Leo J. Ehrig, Jr., Asst. Corp. Counsel for the District of Columbia, with whom Mr. Chester H. Gray, Corp. Counsel, Mr. Milton D. Korman, Principal Asst. Corp. Counsel, and Mr. Henry E. Wixon, Asst. Corp. Counsel, were on the brief, for petitioner.
Mr. Walter N. Tobriner, Washington, D. C., for respondents.
Before PRETTYMAN, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
These are petitions to review decisions of the District of Columbia Tax Court. Respondents, during the taxable years here involved, were engaged in the practice of engineering, either individually or as partners. The District of Columbia claimed a tax under the unincorporated business franchise tax provisions of the District of Columbia Code.1 The Tax Court entered decisions against the District of Columbia. In its opinion that court clearly, and we think correctly, stated and discussed the issues in the cases and reached the correct result. We see no need for further discussion here.


2
Affirmed.



Notes:


1
 61 Stat. 332 (1947), amended, 62 Stat. 206 (1948), D.C.Code, § 47-1554 (1951); 61 Stat. 345 (1947), D.C.Code, § 47-1574 (1951)